Case 1:17-cv-00052-IMK-MJA Document 150-4 Filed 12/06/19 Page 1 of 4 PagelD #: 5399

IN THE FAMILY COURT OF MONONGALIA COUNTY, WEST VIRGINIA

IN RE THE MARRIAGE/CHILDREN OF;

PETITIONER: and RESPONDENT:
Scott T, Ballock Ellen R, Costlow
CIVIL ACTION NUMBER: 12-D-529 (Minor)

QRDER

This matter came on for hearing on March 4, 2016 pursuant to the Petitioner's Motion to Unseal Custody

Evaluation Report, Petitioner Scott Ballock and Respondent Ellen Costlow appeared for the hearing, Gabrielle

Mucciola of the Monongalia County Prosecutor's Office also appeared for the hearing with leave of this Court.

WHEREUPON, based upon the Findings of Fact and Conclusions of Law indicated below and/or stated

upon the record, this Court ADJUDGES and ORDERS as follows:

JURISDICTION AND VENUE

a. This Court has subject matter jurisdiction, personal jurisdiction over the parties, and venue.

MINOR CHILDREN

a, The parties are the parents of the following minor children:

i, Dos RE 2001.
ii. ES On ME 2003.

MOTION TO UNSEAL CUSTODY EVALUATION REPORT

8. By order entered June 3, 2014, this Court sealed the Guardian Ad Litem’s report and all related
exhibits, the custody evaluation report prepared by Dr, Christ] Cooper-Lehki, and the transcript of
Dr. Cooper-Lehki testimony in this case,

b. While Mr, Ballock’s motion Is styled a motion to unseal the custody evaluation report, it appears
from the motion that Mr. Ballock is seeking to unseal all of the records referred to in the preceding
paragraph. Mr, Ballock confirmed that was his intent at the hearing on March 4, 2016,

The Court is unwilling to unseal the records as requested by Mr, Ballock, In reaching that
conclusion the Court notes the following:

t, The records relate to the partles’ divorce case and custody of the pasties’ two children.
The records stem from this Court’s orders authorizing a custody evaluation of the parties

and appointing a Guardian Ad Litem (GAL) for the children in the divorce case. The

Page 1 of 4

EXHIBIT 4
Case 1:17-cv-00052-IMK-MJA Document 150-4 Filed 12/06/19 Page 2 of 4 PagelD #: 5400

iL

vi.

GAL and the custody evaluator were charged with investigating relevant facts and
reporting back to the Court regarding parental fimess and the allocation of custodial
responsibility between the parties, The parties were ordered by the Court ta cooperate
with the GAL and custody evaluator in carrying out their duties,

The records include highly sensitive information, including psychiatric records and
evaluations related to the parties and the children. The records include opinions
regarding psychiatric evaluations and diagnoses of both parties. The records include
extensive information regarding the parties’ past sexual practices in and outside of the
marriage, Though unviewed by this Count, it ls believed the records include explicit
video and pictures related to Ms, Costlow’s sexual practices, The records also refer to
interviews conducted by the GAL and the custody evaluator with the children, as well as
sessions with the children by treating professionals,

In seating the records, the records the Court was very concerned that none of the
information become part of the public domain,

The Court has to betieve it would be embarrassing in the extreme for all concemed were
the information to become part of the public domain. Jn particular, the Court was
concemed regarding the potential emotional harm to the children should the information
become public whereby the children or their peers might somehow access the information
at the present time or at any time in the future. It is the Court’s recollection that the
GAL, the custody evaluator, and all treating professionals for the parties and the children
agreed with the Court in this concern to protect the children,

The children's paternal grandfather has a history of utilizing the internet to publish
negative information aboul the Mother, including some information referenced in the
sealed records, Were the sealed recards to become part of the public domain, the Court is
concemed the paternal grandfather would post the records on the intemet where anyone
might access them.

Family Court proceedings are closed proceedings, the Court believes in targe part due to
the sensitive nature of much of the evidence typically presented in Family Court

proceedings. The hearings are not open to the public, Everything in the court record but

Page 2 of 4
Case 1:17-cv-00052-IMK-MJA Document 150-4 Filed 12/06/19 Page 3 of 4 PagelD #: 5401

f.

the Court’s orders is unavailable for public inspection.

vii. In contrast to Family Court proceedings, criminal proceedings generally are open to the
public. Anyone may attend hearings. Moreover, it is this Court's understanding that
most adult criminal files are open to the public. Ifthe records in question were utilized in
a criminal proceeding, it seems to this Court it would be almost impossible ta keep the
records out of the public domain.

vii, It appears to this Court that the records in question would have minimal if any relevance
to Mr. Ballock’s criminal case, In reaching that conclusion, the Court found persuasive
the arguments of the prosecuting attomey In the criminal case, Ms. Mucciola, relating to
the nature of the charges against Mr. Ballock. The Court also reviewed the criminal
statutes under which Mr, Ballock has been charged, W. Va, Code 61-2-9a & 61-3c+14a,
and It is not obvious ¢o the Court that Ms. Costlow's actions or evaluations referenced in
the records would operate as a defense lo the matters charged. Whatever relevance and
probative value the records might possibly have in the criminal case would seem to be
greatly outweighed by the prejudice to the children’s best Interests and the other concems
giving rise to the sealing of the records by this Court, The Court does not know if the
criminal case will be a jury trial, but if'so the records might also be unduly prejudicial to
the State’s case.

While the Court is sensitive to Mr. Ballock's due process rights, it simply {s not clear to this Court

that those rights should trump the other concerns supporting the sealing of the records, Moreover,

thls Court recognizes it is a civil court and that it lacks the expertise to fully evaluate the due
process claim. In thal regard, a criminal court would be far better situated to address that
argument, Mr. Ballock may appeal this order, and if he does the Circuit Court may decide how
much weight to give to the due process argument. Or the Court supposes Mr, Ballock might
choose Instead to pursue a mandamus action in the Circuit Court.

Should Mr, Ballock choose to pursue a claim in the Circuit Court, this Court Orders that the

records will be unsealed for the sole purpose of allowing the Circult Court to review the records in

camera should it deem that necessary,

Based upon the foregoing, Mr. Ballock's motion js DENIED.

Page 3 of 4
Case 1:17-cv-00052-IMK-MJA Document 150-4 Filed 12/06/19 Page 4 of 4 PagelD #: 5402

4, NOTICE OF RIGHT TO APPEAL

a.

This is a Final Order which either party may appeal. An appeal of this Order must be filed in the
office of the Circuit Clerk for this Court, A party to this Order may appeal to the Circuit Court if
an appeal is filed within 30 days of the date of entry of this Order by the Family Court. Lf both
parties file a Notice of Walver and Appeal to the West Virginia Supreme Court within 14 days of
the date of entry of this Order, the parties may appeal directly to the West Virginia Supreme
Court. If only one party timely files a Notice of Waiver and Appeal to the Supreme Court, that
appeal will be treated as a Petition for Appeal to the Circuit Court. A packet of forms which may

be used to bring an appeal is available at the Circuit Clerk's office,

5. COPIES TO ALL INTERESTED PARTIES

a,

Upon the entry of this Order, the Clerk of this Court shall mail a certified copy of the same to:

i. Petitioner Scott Ballock, at $1 Symmit Overlook Dr., Morgantown, WV 26508,
fi. Respondent Elien Costlow, at undisclosed address,
iii, Assistant Prosecuting Attorney Gabrielle Ash, at the Monongalia County Prosecuting

Attorney’s Office,
Upon the entry of this Order, the Clerk of this Court shall cause a certified copy of the same to be

placed in Mr. Ballock's criminal case file.

Date; March 4, 2016

Wu)

Family Judge Randal Minor

Page 4 of 4
